Title: The State of the Trade with the West Indies, 3–6 December 1768
From: Franklin, Benjamin
To: 



To the Printer of the London Chronicle
Sir,
In a Letter of mine, which you inserted in your Paper of Nov. 3, was contained a view of the state of our commerce with the American continent colonies. I now send you a view of our commerce with the West India or Sugar Islands, taken, as the former was, from the Custom House accounts. When your Readers have compared and considered these accounts, they may form a judgment which of those two classes of colonies is most beneficial to the mother country. I am, Sir, your humble servant,
F.B.


Imports from the English West India Islands.



1761
1762
1763
1764
1765


Antigua
249,367
0
9
180,347
3
1
307,392
6
8
159,152
12
5
396,465
12
3


Anguilla



2,369
18
9



3,536
11
0
3,225
19
11


Barbadoes
254,860
17
6
252,537
10
0
300,213
17
3
326,688
6
8
296,732
16
7


Dominica






31,894
6
2
73,497
10
0
111,649
5
9


Grenades
26,560
16
9
261,552
3
0
206,889
13
6
199,909
0
11
264,194
5
7


Jamaica
852,777
14
0
1,159,023
15
11
1,076,155
1
9
1,023,091
13
9
1,201,801
16
4


Montserat
57,122
6
0
59,571
15
11
82,966
15
0
66,694
12
11
71,762
2
4


Nevis
42,095
3
8
45,280
9
10
60,652
11
2
54,528
17
6
74,200
16
0


St. Christopher’s
246,360
16
0
234,981
17
9
283,842
4
1
245,095
3
7
304,778
9
2


St. Vincent









4,459
14
5
31,028
1
7


Tobago

















Tortola
33,265
  3
  6
  58,571
  4
  2
  41,549
  1
  11
  38,972
  13
  10
  48,280
  5
  8


In 1761
1,762,409
18
2
2,254,235
18
5
2,391,555
17
6
2,195,626
18
0
  2,804,119
  11
  2


1762
2,254,235
18
5














1763
2,391,155
17
6














1764
2,195,626
18
0














1765
  2,804,119
  11
  2















  £.11,407,548
  3
  3,















which is £2,281,509 12s. 8d. per ann. on a medium of said 5 years,


Exports to the English West India Islands.



1761
1762
1763
1764
1765


Antigua
125,323
9
0
101,574
8
2
63,126
10
10
149,751
1
8
142,326
16
7


Anguilla

















Barbadoes
213,177
4
5
213,909
4
9
181,710
11
3
191,202
19
0
194,042
7
1


Dominica



1,264
5
6
16,415
12
6
8,656
3
3
20,792
6
0


Grenades
119
1
6
53,118
5
6
65,935
3
9
77,673
9
1
89,431
1
9


Jamaica
460,631
16
0
584,978
2
5
456,528
1
11
415,624
0
4
415,544
17
4


Montserat
23,895
9
11
15,505
18
1
7,532
8
9
15,938
15
4
26,826
1
10


Nevis
9,066
6
3
29,557
9
8
7,934
16
5
11,905
19
5
18,989
8
0


St. Christopher’s
102,627
2
10
104,724
7
10
98,321
8
2
111,357
9
11
91,736
17
6


St. Vincent






971
15
2
1,443
18
9
5,325
6
7


Tobago






349
8
5
546
19
11
13
2
6


Tortola
  2,052
  0
  1
  1,901
  1
  4
  2,485
  1
  0
  21,171
  17
  9
  18,218
  0
  7


In 1761
936,892
10
0
1,106,533
3
3
902,320
18
2
995,272
14
5
1,003,246
5
9


1762
1,106,533
3
3














  1763
902,320
18
2














  1764
995,272
14
5














  1765
  1,003,246
  5
  9















  £.3,944,265
  11
  7,














  
which is £785,545 2s. 4d. per ann. on a medium of said 5 years.
Upon the face of these Custom House accounts it appears, that there is a balance against Great Britain of £1,495,954 10s. 4d. per annum, and by the same accounts that the balance against her annually increases. But to reduce this balance, which appears upon this comparative view of direct exports and imports, let us suppose, as we did in the case of the Northern colonies, that the errors of entry and of valuation will admit of one third more to be added to the amount of the export, though by no means just even for a comparative view of the value of the two setts of colonies to Great Britain; for not above one fourth of the exports to the Northern colonies is in foreign European and Asiatic goods, but to the West India Islands two thirds of the amount of the export is in foreign goods; therefore, there is not that latitude for erroneous entries, as there is to the continent, it being impossible to make wrong entries for goods entitled to a drawback as all those of foreigners are.
Then with the additional value to the imports mentioned under the account thereof, and the additional value to the exports just stated, the account will stand thus:


Imports,
  £3,422,264
  9s.
0d.



Exports,
  £1,047,060
  3s.
  1d.




  £2,375,204
  5s.
  11d.
Balance against G. Britain.


But out of this balance must be struck what the Sugar Planters pay the Irish for provisions, and the British Merchants for slaves. As to the Irish provisions, the islands take but a small part of their consumption from them; they being chiefly supplied from North America, not only with provisions, but many other things, whom they pay in their products, that those Northern colonies consume. The very rum that goes directly from the Islands to Ireland, yields as much as the provisions they take from thence amounts to: And as to what they pay the British Merchant for slaves, it is almost impossible to fix with precision upon any amount, from the very nature of the trade on the coast of Africa; but to allow that the annual cost of Negroes is equal to the whole annual export from Great Britain to Africa, we shall not be impeached for being under the mark at least, when it is considered that part of the produce of that export is returned in gold dust, dying woods, and elephants teeth to Great Britain; part of it goes to supply foreign plantations with Negroes; and part of it goes in slaves to the continent colonies from Pensylvania to Florida, where a stock of 70, 000 Negroes is to be kept up in proportion to that of 250,000 in the sugar colonies. Now the whole export to Africa per ann. upon a medium of the above five years, is £433,529 17s. 8d. which deducted from the above balance of £2,375,204 5s. 11d. leaves still an annual balance against Great Britain of £1,941,674 8s. 3d. while the poor Northern colonies have a balance in favour of G. Britain of £1,000,000 which all their other trade cannot pay, they being constantly in debt to G. Britain; when these Sugar Islands would be worth little to their owners, in comparison of what they are now, if it was not for cheap and ready supplies from the Northern colonies, of lumber for the building their houses, sugar mills, casks to contain their produce, horses, provisions of the cheapest kind for feeding their slaves in particular, and ships to bring home their produce at the cheapest rate known.

